 In the Matter of THE POWELL KNITTING COMPANYandTEXTILE WORK-ERSWORKERS) CIO-Case No. R-4415.-Decided November 11, 1942Jurisdiction:hosiery manufacturing industry.Investigation and 'Certification of Representatives:existence of question : re-fusal of recognition to any organization until certified by the Board; electionnecessary.Unit Appropriate for CollectiveBargaining:production and maintenance em-ployees of plant, including sweepers and watchmen who tend plant boilersbesides guard duties, and excluding general office, clerical, executive, adminis-trative and supervisory employees, foremen, foreladies, and higher supervisoryofficials.Mr. J. W. KerrandMr. L. W. Perrin,of Spartanburg, S. C., forthe-Company. 'Mr. Kelsey G. Smith,of Spartanburg, S. C., for the Union.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Textile Workers Union of America(American Federation of Hosiery Workers) CIO, and an amendedpetition I duly filed by American Federation of Hosiery Workers, affili-ated with the Textile Workers Union of America, CI0,2 herein calledthe Union, alleging that a question affecting commerce had arisen con-cerning the representation of employees of The Powell Knitting Com-pany, Spartanburg County, South Carolina, herein called the Com-pany, the National.Labor Relations Board provided for an appropriatehearing upon due notice before M. A. Powell, Trial Examiner.Saidhearing was held at Spartanburg, South Carolina, on October 19, 1942.The Company and the Union appeared, participated, and were af-forded full opportunity to be heard, to examine and cross-examine1The Tual Examiner granted the request of the Tinton to file an amended petition. Theamended petition was filed on October 21, 1942, and is a pact of the record2TextileWorkers Union of Anieuca is the parent organization of the American Federa-tion of llosteiy WorkersIt was stipulated at the hearing that there is no dispute betweenthe two above-mentioned unions45 N.L.R B,No.77.533 534DEIOISIO'NS. OF NATIONAL LABOR RELATIONS BOARDwitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Powell Knitting Company is a- Pennsylvania corporation en-gaged at Spartanburg County, South Carolina, in the manufacture,sale, and distribution of seamless- hosiery.During the past 12-monthperiod, the Company purchased raw materials consisting of cottonyarn, dyestuff, machinery, and supplies, 85 percent of which waspurchased and shipped to the Company from points outside theState of South Carolina.During the same period the Companymanufactured and sold finished products valued at approximately$675,000, 95 percent of which was shipped to points outside the Stateof South Carolina.The Company admits it is engaged in interstatecommerce within-the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDAmerican Federation of Hosiery Workers isa labor organizationaffiliatedwith the Textile Workers Union of America and with theCongress of Industrial Organizations. It admits to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about September 15, 1942 the Union requested the Companyto recognizeit as exclusivebargainingagent foremployees of theCompany in the unit hereinafter found to be appropriate.TheCompany refused to recognize the Unionunless anduntil it hadbeen certified by the Board.A statement by a Field Examiner of the Board, introduced inevidence at the hearing, indicates that the Unionrepresents a sub-stantialnumber of employees in the appropriate unit.$We find that a question affecting commerce hasarisen concerningthe representation of employees of the Company withinthe mean-ing of Section 9 (c) and Section2 (6) and(7) of the Act.8The statement by the Field Examiner shows that the Union submitted to him 167authorization cards,all ofwhich appear tobeat genuine original signatures, and 156 ofwhich are the names of persons on the Company's pay- roll of September 11, 1942, in theappropriate unitSaid pay roll contains the names of 317 persons within the appropriateunitOf the 156 cards,1 was dated September 21 and 2 weredatedSeptember 28, 1942,and 153 wereundatedThe Union alleged,without,contradiction that all the undated cardswere signed between August 27 and September28, 1942. THE POWELL KNITTING COMPANYIV. THE APPROPRIATE UNIT535We-find, in accordance with a stipulation of the parties, that allemployees of the Company, including watchmen"4 and sweepers, butexcluding general office, clerical, executive, administrative, and su-pervisory employees, foremen, foreladies, and higher supervisoryofficials, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.The Union requested that its name appear on the ballot as Ameri-can Federation of Hosiery Workers, C.I.O.The request is herebygranted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of National LaborRelations-Board Rules and Regulations-Series 2, as amended, it isherebyDIREc m that,,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The PowellKnitting Company, Spartanburg County, South Carolina, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, underThe direction and supervision of the Regional Director for the TenthRegion, acting in this matter as agent for the National LaborRelationsBoard, and subject to Article III, Section 10, of saidRules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including em-ployees who did not work during ,said pay-roll period because theywere ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but excluding em-ployeeswho have since quit or been dischargedfor cause, todetermine whether or not they desire to be represented by AmericanFederation of Hosiery Workers, C.I.O., for the purposes of collectivebargaining.'Watchmen are included in the stipulated production and maintenance unit, because theytend the plant boilers in addition to guarding the plant.